            Case 1:18-cr-00656-LTS Document 97 Filed 07/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :          18-CR-656 (LTS)
                                                                       :
CARLOS ALVAREZ,                                                        :             ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X


                                                     ORDER

                 A telephonic pretrial conference is scheduled to take place in the above captioned

case on August 6, 2020, at 12:00 p.m. As requested, counsel for Defendant will be given an

opportunity to speak with Defendant by telephone for fifteen minutes before the proceeding

begins (i.e., at 11:45 a.m.); defense counsel should make sure to answer the telephone number

that was previously provided to Chambers at that time.

                 To access the call, participants must dial 888-363-4734, enter the access code

1527005, and the security code 1323. (Members of the press and public may call the same

number, but will not be permitted to speak during the conference.)

                 During the call, participants are directed to observe the following rules:

                 1.       Use a landline whenever possible.

                 2.       Use a handset rather than a speakerphone.

                 3.       All callers to the line must identify themselves if asked to do so.

                 4.       Identify yourself each time you speak.

                 5.       Mute when you are not speaking to eliminate background noise.




ORD SCHED AUG 6 2020 TELE CONF.DOCX                       VERSION JULY 20, 2020                     1
          Case 1:18-cr-00656-LTS Document 97 Filed 07/29/20 Page 2 of 2




               6.      Spell proper names.

               Persons granted remote access to proceedings are reminded of the general

prohibition against photographing, recording, and rebroadcasting of court proceedings.

Violation of these prohibitions may result in sanctions, including removal of court issued media

credentials, restricted entry to future hearings, denial of entry to future hearings, or any other

sanctions deemed necessary by the court.

       SO ORDERED.

Dated: New York, New York
       July 29, 2020
                                                             __/s/ Laura Taylor Swain ___
                                                               LAURA TAYLOR SWAIN
                                                               United States District Judge




ORD SCHED AUG 6 2020 TELE CONF.DOCX                VERSION JULY 29, 2020                             2
